OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: Expires: Estimated average burden hours per response 3235-0058 December 31, 2014 FORM 12b-25 SEC FILE NUMBER 001-9232 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended:April 28, 2013 › Transition Report on Form 10-K › Transition Report on Form 20-F › Transition Report on Form 11-K › Transition Report on Form 10-Q › Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Volt Information Sciences, Inc. Full Name of Registrant Former Name if Applicable 1065 Avenue of the Americas Address of Principal Executive Office (Street and Number) New York, New York 10018 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; o (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. As previously reported, Volt Information Sciences, Inc. (“Company”) has been in the process of restating certain prior period’s financial statements and had been unable to timely file annual and quarterly reports with the SEC for periods from August 2, 2009.On April 9, 2013, the Company filed a Form 10-K for each of the fiscal years ended November 1, 2009 and October 31, 2010.The October 31, 2010 Form 10-K also restated certain items and made other corrective adjustments to certain previously filed financial statements.The Company is in the process of preparing Annual Reports on Form 10-K for the each of the fiscal years ended October 30, 2011 and October 28, 2012, but has not yet been able to complete this.As a result, the Company’s Quarterly Report on Form 10-Q for the quarter ended April 28, 2013 could not, without unreasonable effort and expense, have been filed before its June 7, 2013 due date, nor can it be filed by June 12, 2013, the extended due date of such report. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: James Whitney 704-7921 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). YES oNo x The Company has not filed its Quarterly Reports on Form 10-Q for the quarters ended January 30, 2011, May 1, 2011, July 31, 2011, January 29, 2012, April 29, 2012, July 29, 2012, and January 27, 2013, nor its Annual Reports on Form 10-K for the years endedOctober 30, 2011 and October 28, 2012. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YES xNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of results cannot be made. As a result of the restatements, it is not possible to make a reasonable estimate of the Company’s consolidated results of operations for the three months ended April 28, 2013 or the three months ended April 29, 2012, nor to quantify any significant change in the Company’s consolidated results of operations between the comparable periods, until the Company determines how each period will be impacted by the restatement and prepares financial statements for the three months ended April 28, 2013 and the three months ended April 29, 2012. The Company intends to issue a public disclosure containing a business update and certain selected unaudited financial information with respect to the quarter ended April 28, 2013. Volt Information Sciences, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date June10, 2013 By: /s/ James Whitney Mayhew James Whitney Mayhew, Senior Vice President and Chief Financial Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
